             Case 3:16-cv-07222-SK Document 114 Filed 06/20/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                                     450 Golden Gate Avenue
                                     San Francisco, CA 94102
                                     ___________________
                                         cand.uscourts.gov

Susan Y. Soong                                                                     General Court Number
   Clerk of Court                                                                      415-522-2000

                                          June 20, 2019

 To: United States Court of Appeals                              ( ) Check if record is being sent
     For the Ninth Circuit/Records Unit                              directly to Judge’s chambers
     95 Seventh Street
     San Francisco, CA 94103
       Attn: Steve Seferian

From: Thelma Nudo, Docket Clerk

DISTRICT COURT CASE NUMBER: 16-cv-07222-SK                     APPEAL NO: 19-15583
CASE TITLE: Roy Nelson, et al v. City of Hayward

             TRANSMITTAL OF RECORD ITEMS THAT ARE NOT E-FILED
Manually filed items (list all with docket numbers for notices of manual filing):


Exhibits (specify number of envelopes and/or boxes and format of exhibits)
( ) Check if sealed items are included

   “One USB Flash Drive Re Exhibits 4, 5 and 6 to re [78] Motion for
            Summary Adjudication”

Other (specify):
none

Court of Appeals Clerk: Please acknowledge receipt on the enclosed copy of this letter and
return it to this office.


Acknowledgment:                                              Date:




Rev. 08-18
